Case 6:18-cv-01241-MJJ-CBW Document 36 Filed 04/30/19 Page 1 of 5 PageID #: 186



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


     PRO DRIVE OUTBOARDS, LLC                                Case No. 6:18-cv-01241
              Plaintiff

                      VS.                                       Judge MICHAEL J. JUNEAU

         CRUZANI, INC. F/K/A US                            Magistrate CAROL B. WHITEHURST
         HIGHLAND, INC., ET AL                                 Judge
              Defendant
                                                             JURY TRIAL REQUESTED

 MEMORANDUM IN SUPPORT OF DEFENDANT US HIGHLAND, INC.’S REPLY
                       TO PLAINTIFF’S
          OPPOSITON TO MOTION TO TRANSFER VENUE


                                           I.
                                  SUMMARY OF ARGUMENT

        On or about April 6, 2019, Plaintiff Pro-Drive Outboards, LLC (hereafter referred to as

 “Plaintiff” or “Pro-Drive”) filed its Response to Defendant U.S. Highland, Inc.’s (“Defendant” or

 “Highland”) Motion for § 1404(a) Motion to Transfer Venue. (Rec. Doc. 23). After requesting a

 10 (ten) day extension on its deadline in order to “more fully and adequately respond”, Plaintiff

 ostensibly asserts that, because the “oral contracts” entered into by the parties do not contain forum

 selection clauses, the “oral contracts” are not subject to the same rules of transfer governing the

 Exclusive Distribution Agreement (“Agreement”) (Rec. Doc. 16-3). The fatal flaw in Plaintiff’s

 argument is that it has not pled breach of oral-contract, and only does so for the first time in its

 Response to Defendant’s Motion to Dismiss and Response to Defendant’s Motion to Transfer. As

 more fully set out in Defendant’s Memorandum in Support of Motion for Leave to File Reply to

 Plaintiff’s Opposition to Motion to Dismiss, Plaintiff cannot amend its Complaint through its
Case 6:18-cv-01241-MJJ-CBW Document 36 Filed 04/30/19 Page 2 of 5 PageID #: 187



 briefing, and all of Plaintiff’s arguments premised on these new causes of action should be ignored

 by the Court in ruling on Defendant’s Motion to Transfer.

                                                II.
                                       AUTHORITY & ARGUMENT

     A. Plaintiff Cannot Amend Its Complaint In Its Response

          Plaintiff has sued for breach of the Distribution Agreement, and for fraud related to the

 Distribution Agreement. Now, after being confronted with both Defendant’s Motion to Dismiss

 and Motion to Transfer, Plaintiff is attempting a last ditch effort to salvage its Complaint and

 maintain its case in Louisiana by carving out illusory, nonexistent claims that are not subject to a

 forum-selection clause.         Plaintiff now argues, for the first time and contrary to its Original

 Complaint, that the agreement entered into by Plaintiff and Defendant concerning the production

 of a vertical shaft engine is found in oral-contracts entered into after the Distribution Agreement.

 However, these allegations of oral-contract appear nowhere in the Complaint; instead, Plaintiff is

 attempting to amend its Complaint through its briefing papers, which is prohibited.

          A plaintiff cannot amend its complaint by raising new claims in response to a motion to

 dismiss. Thomason v. Nachtrieb, 888 F.2d 1202, 1205 (7th Cir.1989). It is axiomatic that the

 complaint may not be amended by the briefs in opposition to a motion to dismiss; to hold otherwise

 would mean that a party could unilaterally amend a complaint at will, even without filing an

 amendment, and simply by raising a point in a brief. Morgan Distrib. Co., Inc. v. Unidynamic

 Corp., 868 F.2d 992, 995 (8th Cir. 1989).1

          In its Original Complaint, Plaintiff makes the following claims:


 1
  See further Schneider v. Cal. Dep't of Corrections, 151 F.3d 1194, 1197 (9th Cir. 1998)("In determining the propriety
 of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff's moving papers, such as a
 memorandum in opposition to a defendant's motion to dismiss"); see also Miccosukee Tribe of Indians of Florida v.
 United States, 716 F.3d 535, 559 (11th Cir. 2013) (“In this circuit, a plaintiff cannot amend his complaint through
 argument made in his brief in opposition to the defendant’s motion…).
Case 6:18-cv-01241-MJJ-CBW Document 36 Filed 04/30/19 Page 3 of 5 PageID #: 188



        Defendant Highland breached the Distribution Agreement by failing to produce a
        vertical shaft engine suitable for production and incorporation in a PRO-DRIVE
        outboard motor system.

        and:

        Plaintiff PRO-DRIVE honored all of its commitments to Defendant HIGHLAND
        under the Distribution Agreement including payments in excess of $500,000.00, for
        which it received no return.

 (Rec. Doc. 1, p.18-19)(emphasis added).

        Plaintiff clearly pled that the supposed failure to produce a vertical shaft engine constituted

 the breach of the Distribution Agreement. Further, Plaintiff clearly pled that it honored its

 commitments under the Distribution Agreement by paying in excess of $500,000, meaning that

 every single financial transaction complained of in the Complaint occurred under the Distribution

 Agreement. Further, all of the damages Plaintiff is claiming in this case are brought under the

 claim for breach of the Distribution Agreement. But, after being confronted with both Defendant’s

 Motion to Dismiss and Motion to Transfer, Plaintiff would have the Court believe, in direct

 contradiction to its pleadings, that the Distribution Agreement does not concern the production of

 a vertical shaft engine at all. Indeed, Plaintiff now asserts, for the first time, that the promise to

 produce an engine suitable for production was formed in after-the-fact oral-contracts. This is

 decidedly not what Plaintiff pled, and Plaintiff’s new assertions in it Response are nothing more

 than an attempt to amend its fatally defective Complaint and, if it can somehow overcome

 Defendant’s 12(b)(6) challenge, possibly preserve venue in Louisiana despite its obvious violation

 of the Distribution Agreement’s forum-selection clause.

                                           CONCLUSION

        In the present matter, the Agreement that forms the basis of the present dispute required

 that suit be filed in the state and federal courts of the State of Oklahoma; accordingly, Plaintiff’s
Case 6:18-cv-01241-MJJ-CBW Document 36 Filed 04/30/19 Page 4 of 5 PageID #: 189



 choice of venue merits no weight. Plaintiff has waived the right to challenge United States District

 Court for the Western District of Oklahoma as inconvenient or less convenient. Therefore, the

 Court should transfer the present matter to the United States District Court for the Western District

 of Oklahoma.

                                       Respectfully Submitted,

                                       LAW OFFICE OF DICK “DAVE” KNADLER, LLC

                                       /s/ Dick “Dave” Knadler
                                       DICK “DAVE” KNADLER (#27829)
                                       3223 First Street
                                       Mansfield, LA 71052
                                       Telephone: (318) 925-1178
                                       Temporary Facsimile: (318) 872-0083
                                       Email: dknadler@hotmail.com
                                       and

                                       THE STEIDLEY LAW FIRM

                                       /s/ Gage S. Fender______________
                                       Jeffrey W. Steidley (Pro Hac Vice Pending)
                                       Tx. State Bar No. 19126300
                                       Gage S. Fender (Pro Hac Vice Pending)
                                       Tx. State Bar No. 24093590
                                       3701 Kirby Drive, Suite 1170
                                       Houston, Texas 77098
                                       Telephone: (713) 523-9595
                                       Facsimile: (713) 523-9578
                                       Jeff@texlaw.us
                                       Gage@texlaw.us

                                       ATTORNEYS FOR DEFENDANT
                                       CRUZANI, INC. F/K/A US HIGHLAND, INC.
Case 6:18-cv-01241-MJJ-CBW Document 36 Filed 04/30/19 Page 5 of 5 PageID #: 190



                                   CERTICIATE OF SERVICE

         I hereby certify that I have, this 15th day of April, 2019, provided all parties with a copy
 of the above and foregoing pleading by means of the CM/ECF electronic filing system.

 Ryan M Goudelocke
 DURIO MCGOFFIN ET AL
 P O Box 51308
 Lafayette, LA 70505
 337-233-0300
 Fax: 337-233-0694
 Email: ryan@dmsfirm.com

 Thomas St Paul Keaty
 KEATY LAW FIRM
 365 Canal St Ste 2410
 New Orleans, LA 70130
 504-524-2100
 Fax: 504-524-2105
 Email: tskeaty@keatypatentfirm.com

 William Winfield Stagg
 DURIO MCGOFFIN ET AL
 P O Box 51308
 Lafayette, LA 70505
 337-233-0300
 Fax: 337-233-0694
 Email: bill@dmsfirm.com


                                              /s/ Dick “Dave” Knadler
                                              DICK “DAVE” KNADLER
